NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1545-15T2


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

GEORGE RILEY,

     Defendant-Appellant.
_____________________________

              Submitted April 6, 2017 – Decided May 9, 2017

              Before Judges Hoffman and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Indictment No.
              86-03-0365.

              George Riley, appellant pro se.

              Christopher J. Gramiccioni, Monmouth County
              Prosecutor, attorney for respondent (Mary R.
              Juliano, Assistant Prosecutor, of counsel and
              on the brief; Randolph Mershon, III, Assistant
              Prosecutor, on the brief).

PER CURIAM

        We were advised prior to argument the appellant passed away

on April 20, 2016.           Accordingly, the appeal is dismissed with

prejudice and without costs.